Citation Nr: 1815683	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-24 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for liver disease.

3.  Whether an August 2012 rating decision properly severed service connection for right lung pulmonary nodules and left lung base scarring. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran had active service from July 1979 to December 1991, including in the Southwest Asia theater of operations.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from February 2013 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in June 2017.  A transcript of that hearing is of record.  


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding these claims, but additional action is necessary before the Board proceeds.  

During the June 2017 hearing, the Veteran testified that, on July 13, 2017, he was scheduled to undergo an ultrasound of the liver.  The results of that procedure are pertinent to the claim for service connection for liver disease and must therefore be obtained.

The Veteran seeks service connection for liver disease, diabetes, and pulmonary abnormalities on a direct basis, as related to service in the Gulf War.  He claims that, while there, he was exposed to multiple environmental hazards.  In February 2014, the RO acknowledged that, in severing service connection for the Veteran's right lung pulmonary nodules and left lung base scarring, it had failed to consider whether those abnormalities were due to a specific in-service exposure event.  The RO thus requested a VA examiner to review the Veteran's file and offer an opinion as to whether the lung condition was due to any such event or exposure.  The RO notified the examiner that the Veteran had been exposed to burn pit toxins and attached information listing and describing those toxins, including dioxins, and the effect those toxins have on health, including the respiratory system and liver.  Despite the RO conceding the Veteran's exposure to various toxins, the examiner ruled out a relationship between the lung abnormalities and Veteran's service , in part, on the basis that service medical records were negative for any evidence of a specific in-service exposure event.  The Board finds that opinion is inadequate as the RO conceded exposure to toxins during service.  

Accordingly, these claims are REMANDED for the following action:

1.  Obtain and associate with the record results of a July 13, 2017, ultrasound and records of any pertinent treatment provided since the June 2017 hearing.   

2.  After all pertinent records are part of the file, transfer this case to a VA examiner with expertise in the health effect of environmental toxins.  The examiner should review the entire record, including all service and post-service treatment records, the RO's February 2014 notice conceding the Veteran's exposure to environmental toxins while serving in the Gulf War, and the February 2014 information sheet listing and describing the effects of those toxins in the examination request in Virtual VA.  The examiner should diagnose any lung disability shown during the course of this appeal.  Acknowledging the Veteran's in-service exposure to environmental toxins, the examiner should opine whether any lung disability, liver disability, or diabetes mellitus is at least as likely as not (50 percent or greater probability) related to the Veteran's active service, including the conceded toxin exposure during service.  The examiner should provide a rationale with references to the record for the opinions.  

3.  Then, readjudicate these claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

